Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The rejections to Claims 1-2, 7-9, 14-15, 20 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 9/02/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (DOERRING, Pub. No:  US 2016-0188981; ABECASSIS, Pub. No:  US 2015-0086174; CHESLUK, Pub. No:  US 2016-0066064) does not teach nor suggest in detail the limitations: 
“A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one processor, causes the at least one processor to perform operations comprising: determining, by at least one hardware processor, that reference audio content satisfies a predetermined similarity threshold based on a comparison of primary audio content with the reference audio content; identifying a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content; identifying a second motion video content based on the second motion video content ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record DOERRING does not specifically teach identifying a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content or teach identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not stored in association with the primary audio content.  The prior art is also silent as to causing at least one of the identified first motion video and the identified second motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device as presented by the Applicant (See Abstract and pages 3-5 of Applicant’s Continuation Application 15/475,488 for enabling portions of the specification given priority of 3/31/17).  
DOERRING discloses a computer-implemented method for receiving primary audio content, determining that at least one reference audio content satisfies a predetermined similarity threshold based on a comparison of the primary audio content with the at least one reference audio content, a second motion video content, and basic identifying motion video content based on the motion of video content being stored. The music services”, 2003) discloses the presenting video content and music from a music service but is silent as to at least a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content as well as silent as to identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not stored in association with the primary audio content. 
Whereby Applicant’s invention claims identifying a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content as well as identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not stored in association with the primary audio content.  The invention also claims causing at least one of the identified first motion video and the identified second motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device.
So as indicated by the above statements the claims are allowed, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.


Claims 1-20 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481